Citation Nr: 0901858	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for dental disability 
as due to active service.

2.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1953 to September 
1957.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina, on behalf of the RO in Boston, 
Massachusetts.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) on October 29, 2008.

During the October 2008 hearing before the undersigned, the 
veteran's representative raised the matter of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for dental disability 
due to medical treatment (radiation therapy) performed by VA, 
and the veteran has also filed such a claim, received by VA 
on October 29, 2008.  This matter has not been adjudicated 
and is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  On October 29, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that withdrawal of appeal of the issue of 
entitlement to service connection for dental disability as 
due to active service.


2.  The medical evidence of record demonstrates that the 
veteran's bronchial asthma is characterized by FEV-1 no lower 
than 56 percent of predicted and FEV-1/FVC of no lower than 
56 percent of predicted; the veteran's asthma has not 
required monthly visits to a physician for exacerbations or 
at least three courses of systemic corticosteroids per year.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran for the issue of entitlement to service 
connection for dental disability as due to active service 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic 
Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in September 2008, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.  The Board 
notes that the September 2008 VCAA notice letter complied 
with the requirements of Vazquez-Flores.  In December 2006 
the veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that proper VCAA notice was not given prior 
to the initial AOJ adjudication of the claim.  Here, the 
Board finds that the defect with respect to the timing of the 
VCAA notice was harmless error, as the veteran was provided 
with the notice (in September 2008) and was given a chance to 
respond prior to the certification of the veteran's claim 
file to the Board.  The veteran made no assertion during his 
October 2008 Board hearing that the timing of the receipt of 
VCAA notice in this case had impacted his case in anyway.  
The veteran is represented in this appeal, and the Board 
notes that the veteran has previously pursued an increased 
rating for asthma disability.  As such, the timing error of 
the receipt of VCAA notice did not affect the essential 
fairness of the adjudication of his claim, and the 
presumption of prejudice is rebutted.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007).  In short, the Board finds 
that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are the veteran's statements and Board 
hearing testimony.  The veteran has undergone examinations 
that have addressed the matter presented on the merits by 
this appeal.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the increased rating claim.

I.  Dental Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In testimony at 
the October 29, 2008 Board hearing (Hearing transcript, page 
10) the veteran indicated a desire to withdraw the issue of 
entitlement to service connection for dental disability based 
on direct incurrence in service.  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for dental disability based 
on direct incurrence in service, and that issue is dismissed.

II.  Asthma

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

By rating action in April 1958, service connection for 
bronchial asthma was established.  The veteran's bronchial 
asthma is currently rated as 30 percent disabling.  His claim 
for an increased rating for his service-connected bronchial 
asthma was received in September 2002.

Diagnostic Code 6602 provides the rating criteria for 
bronchial asthma.  It provides for a 60 percent evaluation 
for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 
to 55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  If FEV-1 is less than 40 percent predicted, 
or; FEV-1/FVC is less than 40 percent, or; there is more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, then the 
disorder warrants an evaluation of 100 percent.  38 C.F.R. § 
4.97, Diagnostic Code 6602.  The explanatory comments in the 
Federal Register make clear, post-bronchodilation pulmonary 
function test results are to be used in evaluating the 
severity of the lung disease under the Schedule.  61 Fed. 
Reg. 46,720, 46, 723 (Sept. 5, 1996).

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006. VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  The Board 
notes that Diagnostic Code 6602 is not among the diagnostic 
codes noted under 38 C.F.R. § 4.96(d).  Further, a review of 
the regulatory changes which affect the current claim, 
reveals that all regulatory changes pertinent to this claim 
are non-substantive in nature, and merely interpret already 
existing law.

Initially, the Board notes that the medical evidence 
associated with the claims file for the appeal period 
indicates that the veteran's pulmonary function tests do not 
show values low enough to be between 40 and 55 percent 
predicted for FEV-1 or FEV-1/FVC.  In particular, PFT results 
in June 2003 showed FEV-1 of 84.9 percent predicted, and FEV-
1/FVC of 78 percent, while PFT results in May 2005 showed 
FEV-1 of 82.9 percent predicted, and FEV-1/FVC of 71 percent.  
While numeric data was not provided, April 2006 and May 2006 
VA pulmonary function testing revealed normal FVC, FEV1, and 
FEV1/FVC, with an interpretation of normal spirometry.  
Therefore, the veteran's bronchial asthma disability does not 
warrant an increase to 60 percent disabled based on his 
pulmonary function test results.

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  The veteran has not asserted, and the medical 
records do not show, that he has required monthly visits for 
required care of bronchial asthma exacerbations.  An April 
2006 VA chest X-ray noted no active cardiopulmonary disease, 
and the April 2006 VA pulmonary examination noted that the 
veteran was to return on an as needed basis, with no specific 
timetable established.  Therefore, the Board finds that there 
is no evidence that the veteran required at least monthly 
visits to the VA medical center for treatment of asthma 
exacerbations, and an increased disability rating is not 
warranted under this criteria.

Finally, a veteran may be entitled to a 60 percent disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the 
medical evidence shows that his medications (including 
albuterol, Advair, Flovent, Theophylline, and Montelukast) 
consist primarily of various inhalers such as albuterol which 
is not a systemic corticosteroid.  The Board notes that daily 
use of inhalator therapy is contemplated by the criteria for 
the 30 percent rating that has already been assigned.  
Accordingly, the Board concludes that an increase to a 60 
percent rating under the rating criteria is not warranted.

The veteran's hearing testimony, written statements, and 
comments made during VA examinations and treatment reveal 
that he reports experiencing asthma symptoms such as coughing 
and wheezing episodes that cause sleep and employment 
difficulties, and shortness of breath upon walking or 
engaging in physical activity.  The Board notes that in 
adjudicating a claim the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In addition, the Board acknowledges 
that the veteran is competent to give evidence about what he 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as his problems with 
coughing and shortness of breath.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  The Board finds the veteran to be 
credible in his reports of the symptoms he experiences.  
However, the Board notes that the medical evidence of record 
describes a bronchial asthma disability that is consistent 
with the 30 percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's asthma disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his bronchial asthma disability.  The 
evidence does not reflect that the veteran's asthma 
disability, alone, has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

The appeal of the issue of entitlement to service connection 
for dental disability as due to active service is dismissed.

A rating in excess of 30 percent for bronchial asthma is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


